                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No.18-cr-00054-EJD-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                 v.
                                  10

                                  11     JONAS ESCOBAR-ALFARO,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The United States moved for detention of defendant Jonas Escobar-Alfaro, on the grounds

                                  14   that Mr. Escobar-Alfaro poses a danger to others and the community and poses a risk of non-

                                  15   appearance. The Court held a hearing on the government’s motion on January 2, 2019. Mr.

                                  16   Escobar-Alfaro was present at the hearing and represented by counsel.

                                  17          For the reasons stated on the record during the hearing, the Court finds that the government

                                  18   has shown by a preponderance of the evidence that there are no conditions or combination of

                                  19   conditions of release that would reasonably assure the appearance of Mr. Escobar-Alfaro as

                                  20   required. Counsel for the United States and for Mr. Escobar-Alfaro have waived written findings

                                  21   of fact and a written statement of the reasons for detention.

                                  22          Accordingly, Mr. Escobar-Alfaro is committed to the custody of the Attorney General or

                                  23   his designated representative for confinement in a corrections facility separate, to the extent

                                  24   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

                                  25   Mr. Escobar-Alfaro shall be afforded a reasonable opportunity for private consultation with

                                  26   defense counsel. On order of a court of the United States or on the request of an attorney for the

                                  27   government, the person in charge of the corrections facility shall deliver Mr. Escobar-Alfaro to the

                                  28   United States Marshal for the purpose of appearances in connection with court proceedings.
                                   1         IT IS SO ORDERED.

                                   2   Dated: January 3, 2019

                                   3

                                   4
                                                                     VIRGINIA K. DEMARCHI
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
